



Exhibit 10.2

[FM Services Company Letterhead]










September 28, 2004










Dr. Henry A. Kissinger

350 Park Avenue

New York, NY  10022




Dear Dr. Kissinger:




Supplemental Agreement Providing an Extension to

Consulting Agreement of May 1, 1989




The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement with FM Services.  Your contracts under both Kissinger
Associates, Inc. dated December 22, 1998, as amended and Kent Associates Inc.
dated May 1, 1989, as amended are considered renewed.




Each Agreement renews for an additional one-year period beginning January 1,
2005 and ending December 31, 2005.  All other terms and conditions of the
Agreements as amended between you and FM Services shall remain the same.




Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board and President

FM Services Company







AGREED TO AND ACCEPTED:




BY:  

/s/ Henry A. Kissinger








Dr. Henry A. Kissinger




DATE:  

October 12, 2004







